Citation Nr: 1746242	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected left eye injury.

2.  Entitlement to service connection for a left shoulder disorder, claimed as arthritis.

3.  Entitlement to service connection for a right shoulder disorder, claimed as arthritis.

4.  Entitlement to service connection for a left hand disorder, claimed as arthritis.

5.  Entitlement to service connection for a right hand disorder, claimed as arthritis.

6.  Entitlement to service connection for a right elbow disorder, claimed as arthritis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from September 1965 to September 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014 the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.

An August 2014 Board decision granted a higher initial rating for PTSD and denied higher disability ratings for left elbow arthritis.  The remaining issues were remanded for development and have since been returned for further appellate review.

While the Veteran claimed entitlement to service connection for arthritis of the bilateral upper extremities, he describes generally symptoms of pain, swelling, and limited range of motion.  The Veteran also has several diagnoses pertaining to the upper extremities.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed the Veteran's claims as reflected on the title page of this document.
An April 2017 rating decision granted service connection for a left eye injury and assigned a 10 percent initial evaluation effective February 13, 2009.  The Veteran has not expressed disagreement with the effective date or evaluation assigned in the July 2014 rating decision.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Legacy Content Manager contains the videoconference hearing transcript and additional VA treatment records from 2012-2013, including those related to the Veteran's left hand surgery.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although the Board regrets the delay, remand is required to secure adequate VA examinations and opinions.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A  medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Also, on remand all outstanding VA treatment records should be associated with the claims folder, and reasonable efforts made to secure any relevant outstanding private treatment records.

	1.  Headaches

First, remand is required to secure an addendum opinion regarding whether the Veteran's service-connected left eye disorders aggravated the Veteran's claimed headache condition.  The Veteran is currently service connected for a left eye injury with pterygium and pinguecula due to in-service exposure to excessive ultraviolet light and wind. 

The Veteran underwent a VA headache examination in August 2016.  At that time the Veteran gave a history of headaches that involved the posterior skull and the left frontotemporal area.  The examiner opined it was at least as likely as not that the Veteran's headache condition was caused by the in-service injury.  While the examiner stated they were unable to medically explain the persistence of headaches for almost 50 years following a minor injury to the superior rim of the left orbit, the examiner noted the Veteran was competent to report the onset and continuity of his headaches symptoms and thus the opinion was based on the Veteran's lay testimony.  The examiner then opined that the headache disorder was not secondary to the left eye disorder, as there was no left eye disorder resulting from the in-service injury.

In an October 2016 addendum opinion, the examiner clarified that there was no medical evidence to support a finding that the Veteran's headache condition was secondary to the in-service minor left orbital injury, yet reasserted that the Veteran was nevertheless competent to report onset and continuity of symptoms, which was the only evidence to support a linkage.  The examiner deferred to the Board's assessment of the competency and credibility of the Veteran's lay testimony.

In a December 2016 addendum, the examiner wrote that after reviewing the report of an eye examiner, there was no eye abnormality that should cause a headache.  The examiner did not address whether the Veteran's left eye disorders could aggravate his claimed headaches.  The Board finds that remand is necessary to secure another addendum opinion that addresses, specifically, whether the Veteran's claimed headache disorder was caused or aggravation by service-connected left eye pterygium and pinguecula.

	2.  Shoulders

The Veteran claims that he has arthritis in both upper extremities from his shoulders to hands due to carrying tie-down chains throughout service.

The Veteran underwent a VA shoulder examination in May 2012.  The examiner noted a diagnosis of bilateral arthropathy based on VA treatment records of unspecified arthropathy.  The Veteran reported that he had a lump on his left shoulder removed two years after separation but he was unaware of the diagnosis.  He reported he believed the left shoulder began to hurt a year to a year and a half after separation from service, and the right shoulder became painful 5 years after service.  On examination, the empty can test and lift-off subscapularis test were positive for the right shoulder, which may be indicative of rotator cuff pathology and/or subscapularis tendinopathy or tear.  Radiographic imaging showed degenerative or traumatic arthritis of the left shoulder, but the findings for the right shoulder were unremarkable.  The examiner opined that the mild left shoulder arthritis was not related to service, as there was no left shoulder injury; rather the reported injury site was at the elbow.  The examiner reported the Veteran did not have right shoulder arthritis, but advised the Veteran to obtain evaluation of his shoulders through his primary care provider in view of his restricted range of motion for his shoulders and other symptoms.  The examiner stated the symptoms were not, however, thought to be related to the in-service elbow injury.  Remand for another examination and opinion is necessary because the examiner did not address the Veteran's contention that his bilateral shoulder disorders were due to repeatedly carrying heavy chains in-service.  Also, clarification is required regarding any diagnoses related to the right shoulder as testing was significant for rotator cuff pathology and/or subscapularis tendinopathy. 

	3.  Hands

The Veteran was afforded a VA hand examination in May 2012.  At that time the Veteran reported he first noticed pain in the fingers of both hands 3 to 4 years after separation from service.  The examiner reported a current diagnosis of left fifth finger and left thumb Dupuytren's contracture.  The Veteran's history was significant for deformities of multiple interphalangeal joints in the fingers of both hands, 2012 surgery for tendon release of the left fifth finger and the web of the left thumb.  X-rays at the time were negative for abnormality.  No etiology opinion was provided as the examiner indicated the Veteran did not have arthritis of either hand.  Remand is necessary as the examiner did not provide an etiology opinion regarding the other diagnoses related to the left hand.  Also, on remand the clarification is necessary regarding the noted deformities of multiple interphalangeal joints of both fingers as it appears to contradict the examiner's report that there was no abnormality on the x-rays.  

	4.  Right Elbow

The Veteran was a VA elbow examination in May 2012 to determine the nature and etiology of his claimed right and left elbow disorders.  The Veteran did not recall the incident involving his elbow, but stated that he was diagnosed with arthritis in 2007 and that it had been present for 45 years.  X-rays of the right elbow showed a large olecranon spur, but no significant arthritic change.  The examiner stated that the spur of the right olecenon could represent a traumatic event, possibly the one noted in service, but the STRs were unclear and the Veteran was unable to recall the injury.  In an addendum opinion, the examiner clarified that the in-service injury was to the left elbow and thus service-connection for left elbow traumatic arthritis was warranted, however no opinion was provided regarding whether the diagnosed right large olecranon spur was etiologically related to service.  Thus, remand is required to secure an opinion on the etiology of the Veteran's right olecranon spur.

	5.  TDIU

The Veteran has asserted that he had to quit his job due, in part, to functional impairment of the bilateral upper extremities.  Entitlement to a TDIU, therefore, is inextricably intertwined with the Veteran's pending service-connection claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, return the claims folder to an examiner qualified to opine on the etiology of the Veteran's headaches in relation to his eye disorders to secure an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the claimed headache disorder was caused or aggravated by the Veteran's service-connected left eye injury with pterygium and pinguecula.  

In providing the above opinion, the examiner's attention is particularly directed to the following:  1) A May 2001 primary care note documenting the Veteran denied having headaches; 2) a January 2003 VA emergency department note reporting the Veteran presented with complaints of left eye pain with a headache on the same side of the head that the Veteran stated began a year and a half prior after he was involved in a motor vehicle accident, and noting an assessment of pterygium and muscle skeletal headache; 3) a September 2007 VA eye clinic note reporting the Veteran has no past history of headaches; and 4) the August 2016 VA eye examination report.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed right and left hand disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to identify all diagnoses pertaining to the bilateral hands, not limited to arthritis.  The examiner is requested to clarify the findings of the 2016 VA examiner regarding the noted deformities of multiple interphalangeal joints in the fingers of both hands.

The examiner is then requested to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right or left hand disorders had onset in, or was otherwise related to, the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's contentions that his bilateral hand disorders are etiologically related to carrying heavy chains in service; 2) An October 2012 VA primary care note reporting the Veteran had left hand pain with tingling in the left middle to small fingers and examination showed radiating C-spine pain to the left hand and three fingers; 3) the May 2012 VA hand examination report.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claim right and left shoulder disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to clarify all diagnoses pertaining to the right and left shoulders.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right or left shoulder disorder had onset in, or is otherwise related to, the Veteran's military service.  

The examiner's attention is directed to the following:  1) the Veteran's contentions that his bilateral shoulder disorders are etiologically related to carrying heavy chains in service; 2) a March 2001 VA treatment record noting the Veteran was involved in a motor vehicle accident and had right shoulder pain; 3) a January 2006 VA primary care note reporting the Veteran worked hard labor and had left shoulder pain; 4) the May 2012 VA examination report pertaining to the shoulders; 5) an October 2012 VA treatment record documenting the Veteran had pain in his right shoulder following a right shoulder strain earlier that month that occurred after he was shampooing carpets; and 6) an April 2017 VA scars examination report documenting the Veteran had a scar on his left upper shoulder with a reported onset date of 1970.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed right elbow disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a right elbow disorder, to include right olecenon spur, had onset in, or is otherwise related to, the Veteran's military service.  The examiner must specifically address the Veteran's contentions that his right elbow disorder is etiologically related to carrying heavy chains in service

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  



